Citation Nr: 1750582	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  07-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 8, 2012 for the award of service connection for bilateral metatarsalgia.  

2.  Entitlement to an effective date earlier than January 28, 2011 for the award of a 50 percent rating for the Veteran's service-connected bilateral pes planus.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to June 1992.  


These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2014 rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in an October 2009 Travel Board hearing.  

This case was previously before the Board in December 2010, September 2012, and June 2013 when it was remanded for additional development.  

The Board notes that the June 2013 remand included the matter of entitlement to service connection for depression for issuance of a Statement of the Case (SOC).  A SOC was issued to the Veteran in February 2016.  Inasmuch as the Veteran did not timely file a Substantive Appeal, the matter is no longer before the Board, and will not be addressed further.  


FINDINGS OF FACT

1.  A December 2010 Board decision denied the Veteran entitlement to a rating in excess of 30 percent for bilateral pes planus.  

2. A September 8, 2012 VA treatment record is the earliest date of bilateral metatarsalgia.  

3.  A January 28, 2011 VA general examination is the earliest date entitlement to an increased 50 percent disability rating for bilateral pes planus arose.  

4.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The December 2010 Board decision that determined that the Veteran was entitled to no more than a 30 percent rating for his bilateral pes planus is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404 (2016).  

2.  The criteria for an effective date prior to September 8, 2012, for the award of service connection for bilateral metatarsalgia have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2016).  

3.  The criteria for an effective date prior to January 28, 2011, for the assignment of a 50 percent rating for bilateral pes planus have not been met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400 (2016).  

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Service Connection for Bilateral Metatarsalgia

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a). 

In this regard, the law is clear that no benefit may be paid before a claim is made. 38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A.§ ] 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to . . . be paid.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the veteran to seek service connection for that condition.  Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

The Veteran contends that he is entitled to an effective date earlier than September 8, 2012, for the award of service connection for bilateral metatarsalgia.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The facts of this case are not in dispute.  Historically, a December 2010 Board decision denied entitlement to an increased rating in excess of 30 percent for bilateral pes planus.  Absent clear and unmistakable error, which the Veteran does not allege, the Board's December 2010 determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404.  

Following the Board's December 2010 decision, an October 2014 rating decision granted service connection for bilateral metatarsalgia as secondary to her service-connected bilateral pes planus, effective August 7, 2014.  The Veteran appealed the effective date assigned, and a May 2016 rating decision awarded an earlier effective date of September 8, 2012 for the award of service connection for bilateral metatarsalgia.  

Following the final Board December 2010 decision, the earliest evidence of metatarsalgia is a September 8, 2012 VA treatment record that noted the Veteran's complaint of chronic foot pain, and found on physical examination pain on squeezing of the toes.  While a September 2014 VA foot examination later diagnosed bilateral metatarsalgia, the earliest evidence of symptomatology supporting such diagnosis was the September 8, 2012 VA treatment record finding pain on squeezing of the toes.  Prior to service connection for such disability, symptomatology supporting the diagnosis must be found, which was the basis for the award of service connection.  In light of the lack of such symptomatology prior to September 8, 2012, there was no basis for service connection prior to that date.  Accordingly, September 8, 2012 is the earliest date entitlement to service connection for bilateral metatarsalgia arose.  38 C.F.R. § 3.400.  

Earlier Effective Date for Increased Rating for Bilateral Pes Planus

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Furthermore, according to 38 C.F.R. § 3.157(b)(1) (in effect prior for claims filed prior to March 24, 2015), receipt of a VA outpatient or hospital examination or admission to a VA hospital could be accepted as an informal claim for increased benefits "when such report[] relate[s] to examination or treatment of a disability for which service-connection has previously been established. . ."  38 C.F.R. § 3.157(b)(1); see MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006); see also Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2) (in effect for claims filed prior to March 24, 2015).

The Veteran contends that he is entitled to an effective date earlier than January 28, 2011, for the award of a 50 percent rating for his service-connected bilateral pes planus.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The facts of this case are not in dispute.  Historically, a December 2010 Board decision denied entitlement to an increased rating in excess of 30 percent for bilateral pes planus.  Notice of the decision was mailed to the Veteran, and the Veteran was notified that to appeal the Board's determination to the United States Court of Appeals for Veterans Claims (Court), he had 120 days from the date of mailing to do so.  She was also advised of his right to seek reconsideration or to vacate the Board's decision, or to seek revision of the decision through a clear and unmistakable error motion.  She took none of the delineated actions to disturb the finality of the December 2010 Board decision.  

Absent clear and unmistakable error, which the Veteran does not allege, the Board's December 2010 determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266; 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404.  

Following the Board's December 2010 decision, the first evidence suggesting a worsening of the Veteran's bilateral pes planus was a January 28, 2011 VA general examination that found bilateral pes planus with hammer toes and hallux valgus.  Such was the basis for the currently assigned 50 percent rating for bilateral pes planus, and the effective date was awarded effective the date of the examination.  Prior to January 28, 2011, but after the final December 2010 decision, there is no evidence of, and it is not contended, that the Veteran filed a claim for an increased disability rating for her service-connected bilateral pes planus.  Therefore, there is no basis for an effective date earlier than January 28, 2011 for the award of a 50 percent rating for bilateral pes planus.  

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities are bilateral pes planus, rated 50 percent disabling, and bilateral metatarsalgia (secondary to the service-connected bilateral pes planus), rated 10 percent, for a combined 60 percent rating effective from September 8, 2012.  Inasmuch as the disabilities both affect the orthopedic body system, and share a common etiology, the Veteran meets the percentage rating criteria for individual unemployability under 38 C.F.R. § 4.16(a).  

The evidence shows that her educational background includes two years of college education, including a degree in accounting.  See January 2011 VA general examination report.  The evidence shows the Veteran was last employed in February 2017 when she was laid off due to downsizing.  See, e.g., March 2017 VA knee and lower leg conditions examination report.  Her post-service employment has primarily been as a construction worker.  
After a thorough review of the record, the Board finds that the preponderance of the evidence shows that the functional limitations imposed by the Veteran's service-connected disabilities do not preclude her performance of substantially gainful employment.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Board finds significant that there is no medical opinion supporting her argument that she can no longer work or that her service-connected disabilities preclude substantially gainful employment.  While the Board acknowledges that the Veteran's service-connected disabilities result in symptomatology such as pain, cramps, stiffness, and requiring her to soak her feet daily to function the next day, resulting in some occupational impairment, the evidence indicates that the functional impairment results in only difficulty with prolonged walking and standing.  See August 2014 VA foot conditions examination report.  There is no evidence the Veteran's service-connected disabilities preclude her performance of substantially gainful employment.  Indeed, the Veteran was gainfully employed until February 2017, without time lost due to her service-connected disabilities, and without concessions or accommodations due to her service-connected disabilities.  See, e.g., April 2010 VA foot conditions examination report (where the Veteran indicated she was employed as a stock clerk, and denied lost time from work secondary to her service-connected disabilities, or special accommodations); April 2014 VA Form 21-8940 (listing she was employed in a warehouse); June 2014 VA 21-4192 from Suzuki Motors (showing the Veteran was still employed, with no time lost during the last 12 months due to her disabilities, and no concessions to the Veteran for employment).  The Board also finds significant that even when the Veteran was no longer gainfully employed as of February 2017, there is no indication that such was due to her service-connected disabilities, but due to downsizing by her employer.  See March 2017 VA knee and lower leg conditions examination report.  

Given the overall disability picture, and the Veteran's history of employment and educational background, the Board finds that the preponderance of the evidence shows that the Veteran is not incapable of obtaining and maintaining substantially gainful employment due to her service-connected disabilities.  Thus, the Board finds that the benefit sought on appeal must be denied.  


ORDER

Entitlement to an effective date earlier than September 8, 2012, for the grant of service connection for bilateral metatarsalgia is denied.  

Entitlement to an effective date earlier than January 28, 2011, for the assignment of a 50 percent rating for bilateral pes planus is denied.  

Entitlement to TDIU is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


